EXHIBIT 12 Statement Regarding Computation of Ratios The following formulas were used to calculate the ratios in the Selected Consolidated Financial Data for the years ended December 31, 2011, 2010, 2009, 2008 and 2007, included in this report as Exhibit 13. (Calculation) Net Income/Weighted average shares of common stock outstanding for the period Earnings Per Share. December 31, Net income $ Weighted Average Shares Outstanding Per Share Amount $ Cash dividends/Weighted Average Shares Outstanding Cash dividends declared per share December 31, Cash dividends $ Weighted Average shares outstanding Per Share Amount $ Shareholders’ Equity/Shares Outstanding at period end Book Value Per Share December 31, Shareholders’ Equity $ Shares outstanding Per Share Amount $ Net Income/Average Assets Return on Average Assets (In Thousands) December 31, Net Income $ Average Assets $ Return on Average Assets % Net Income/Average Shareholders’ equity Return on Average Equity (In Thousands) December 31, Net Income $ Average Shareholders’ Equity $ Return on Average Equity % Cash dividends per share/Net income per share Dividends Payout Ratio December 31, Cash dividends per share $ Earnings per share $ Dividend Payout Ratio % Average Equity/Average Assets Average Equity To Average Assets (In thousands) December 31, Average Shareholders’ Equity $ Average Assets $ Average Shareholders’ Equity to Average Assets % Loans/Total deposits Loan to Deposit Ratio (In thousands) December 31, Total loans $ Total deposits $ Loan to deposit Ratio % Allowance for Loan Loss/Total Loan Allowance To Total Loan Ratio (In thousands) December 31, Allowance for Loan Losses $ Total loans $ Allowance to total Loans % %
